Case 1:20-cv-06322-GHW Document 14-1 Filed 09/11/20 Page 1 of 11




                 EXHIBIT 1
                Case 1:20-cv-06322-GHW Document 14-1 Filed 09/11/20 Page 2 of 11


Darnell Stanislaus

From:                               Darnell Stanislaus
Sent:                               Friday, September 4, 2020 8:49 PM
To:                                 David I. Greenberger
Cc:                                 Gabriel Levinson
Subject:                            RE: Hirshman v. Franzen (20 Civ. 06322)



Dave –

No need to read anything antagonistic into the “tenor” of my email – none was intended.

The letter as drafted presents a few issues.

First, it misstates our position on how the motion to compel should be teed up for the Court. While we did discuss on
our call how best to raise the arbitration issue in the interests of judicial economy and the parties’ resources, we did not
agree to defendant’s proposed phased-motion approach on the call. Rather, Gabriel said we would consider
defendant’s proposal and get back to you with our response.

Given the early posture of the action, we think judicial economy and the parties’ resources are best served by defendant
moving under FRCP 12 on all grounds defendant contends are dispositive of the action. It would be an obvious waste of
resources for the parties to potentially brief (and the court to potentially decide) two separate dispositive motions when
we can brief all threshold issues at once and resolve definitively whether this action will proceed before Judge Woods or
not. As I am sure you already know, defendant’s motion to compel arbitration can be brought as a FRCP 12(b)(1) motion
and – to the extent it even matters – plaintiff would not object to defendant framing the motion in that
manner. Obviously, if needed, we are willing to stipulate to a mutual extension of Judge Woods’ page limits (which he
would have to so-order) to permit both parties to adequately address all of the grounds on which defendant intends to
move.

Second, the draft letter’s citation to Nicosia v. Amazon.com, Inc., 84 F. Supp. 3d 142 (S.D.N.Y. 2015) is both improper and
inaccurate. Among other reasons, it is not an objective statement of law and, more importantly, it misstates the legal
analysis necessary to resolve defendant’s arbitration argument. To be clear, while we acknowledge the parties’
agreement dated June 1, 2017 (the “Agreement”) contains an arbitration provision, our position is that the arbitration
provision is irrelevant to the claim asserted in this action, which relates to your client’s tortious interference with our
client’s agreements with third-parties. The Court, therefore, will not be determining whether the arbitration provision is
enforceable/binding, but rather will be deciding two distinct, though related, issues: (i) in the first instance, whether the
Agreement is even applicable to plaintiff’s claim (which we clearly do not think it is) and (ii) only if the Court rules in the
affirmative on the first issue, whether the Court or the arbitrator gets to determine if plaintiff’s claim is subject to
arbitration under the Agreement.

In light of the above, we advise revising the letter to request a pre-motion conference as required under Judge Woods’
Individual Practice Rule 2(C)(i). At the pre-motion conference, we can present our (proposed) stipulated briefing
schedule to the Court.

Happy to discuss this weekend if you have any questions. Otherwise, have a relaxing and/or exciting holiday weekend!

Darnell

 Darnell Stanislaus
 Associate

                                                               1
                       Case 1:20-cv-06322-GHW Document 14-1 Filed 09/11/20 Page 3 of 11

dstanislaus@polsinelli.com
212.413.2862
600 Third Avenue
New York, NY 10016




Polsinelli PC, Polsinelli LLP in California

polsinelli.com


From: David I. Greenberger <david@baileyduquette.com>
Sent: Friday, September 4, 2020 4:50 PM
To: Darnell Stanislaus <DStanislaus@Polsinelli.com>
Cc: Gabriel Levinson <GLevinson@Polsinelli.com>
Subject: Re: Hirshman v. Franzen (20 Civ. 06322)

Darnell-
Surprised by the tenor of your email since it was you who told me that you expected to get back to me today
(and I was only checking in).
Regardless, I do appreciate Gabriel being on vacation this week (especially since, as I told you, I am too) and
am not seeking to significantly intercede on the same.
Really what I’m looking for is guidance as to whether I am filing this letter with your consent or opposition (in
which case I need to file promptly), and when you want to have for the opposition if you consent. We set
October 1 for our lead brief on the call last week, so hopefully you and Gabriel have been able to compare your
calendars since then for an opposition brief date that works well for you both.
Thank you again.
Best,
Dave

David I. Greenberger, Esq.
BAILEY DUQUETTE P.C.
104 Charlton Street
Suite 1W
New York, NY 10014
O: (212) 658-1946 ext. 204
M: (646) 633-2987
F: (866) 233-5869
david@baileyduquette.com
www.baileyduquette.com


Confidentiality Notice
This message is being sent by or on behalf of a lawyer. It is intended exclusively for the individual or entity to
which it is addressed. This communication may contain information that is proprietary, privileged
or confidential or otherwise legally exempt from disclosure. If you are not the named addressee, you are not
authorized to read, print, retain, copy or disseminate this message or any part of it. If you have received this
message in error, please notify the sender immediately by e-mail and delete all copies of the message.




                                                         2
       Case 1:20-cv-06322-GHW Document 14-1 Filed 09/11/20 Page 4 of 11



On Sep 4, 2020, at 4:26 PM, Darnell Stanislaus <DStanislaus@polsinelli.com> wrote:

Dave, to be clear, we expected to receive your draft letter last week, but we didn’t get it until
Wednesday this week, which was only a couple days before the holiday weekend.
Understandably, we have to take issue if your client is now insisting on urgency.

In any event, Gabriel is on vacation with his family now, but is going to pull away from his
family time so we can discuss get back to you on this today.

Darnell

Darnell S. Stanislaus
Polsinelli PC
600 Third Avenue
New York, New York 10016
dstanislaus@polsinelli.com

On Sep 4, 2020, at 4:06 PM, David I. Greenberger <david@baileyduquette.com> wrote:


 EXTERNAL EMAIL         david@baileyduquette.com

Darnell-
Thank you for your email below. Since it is now 4 p.m. on Friday, can I please get an update of
where stand, and more specifically whether there will be opposition to the letter? As I trust Is
obvious by now, it is my strong preference to submit an application to the Court that includes a
proposal and briefing schedule acceptable to all involved, but I am mindful of the facts that: (a)
September 10 is my client’s current deadline and (b) we are entering a holiday weekend, such
that I will need to get something filed fairly promptly.
Please advise.
Best,
Dave

David I. Greenberger, Esq.
BAILEY DUQUETTE P.C.
104 Charlton Street
Suite 1W
New York, NY 10014
O: (212) 658-1946 ext. 204
M: (646) 633-2987
F: (866) 233-5869
david@baileyduquette.com
www.baileyduquette.com


Confidentiality Notice
This message is being sent by or on behalf of a lawyer. It is intended exclusively for
the individual or entity to which it is addressed. This communication may contain information
that is proprietary, privileged or confidential or otherwise legally exempt from disclosure. If
you are not the named addressee, you are not authorized to read, print, retain, copy or
                                                  3
       Case 1:20-cv-06322-GHW Document 14-1 Filed 09/11/20 Page 5 of 11

disseminate this message or any part of it. If you have received this message in error, please
notify the sender immediately by e-mail and delete all copies of the message.




       On Sep 3, 2020, at 5:30 PM, Darnell Stanislaus <DStanislaus@polsinelli.com>
       wrote:


       Dave –

       Confirming receipt of your draft letter. We are reviewing, and obviously have to discuss
       with our client and get authorization before we can sign off on anything. We expect to
       get back to you by tomorrow.

       Best,
       Darnell

        Darnell Stanislaus
        Associate

        dstanislaus@polsinelli.com
        212.413.2862
        600 Third Avenue
        New York, NY 10016

       <image001.png>
        Polsinelli PC, Polsinelli LLP in California

        polsinelli.com


       From: David Greenberger <david@baileyduquette.com>
       Sent: Wednesday, September 2, 2020 1:30 PM
       To: Gabriel Levinson <GLevinson@Polsinelli.com>; Darnell Stanislaus
       <DStanislaus@Polsinelli.com>
       Subject: Re: Hirshman v. Franzen (20 Civ. 06322)

         EXTERNAL EMAIL                    david@baileyduquette.com

       Gabriel and Darnell-

       In furtherance of our call last week, please see the attached proposed letter to the
       Court.
       As you will see, it lines up with our discussion, and my representation as to Mr.
       Franzen’s intentions.
       In this regard, I left blanks for your client's opposition due date and our reply on
       the Motion to Compel. Please let me know what works for your side on the
       opposition deadline, and I’ll then advise you of a reasonable date thereafter for the
       reply.



                                                          4
Case 1:20-cv-06322-GHW Document 14-1 Filed 09/11/20 Page 6 of 11

Since Mr. Franzen’s current deadline to answer, respond or otherwise move is
September 10 (and I am off this week), I would appreciate hearing back from you
promptly so that I can file the letter.
Thank you both for working collaboratively on this with me.

Best,
Dave


David I. Greenberger, Esq.
BAILEY DUQUETTE P.C.
104 Charlton Street
Suite 1W
New York, NY 10014
O: (212) 658-1946 ext. 204
M: (646) 633-2987
F: (866) 233-5869
david@baileyduquette.com
www.baileyduquette.com

Confidentiality Notice
This message is being sent by or on behalf of a lawyer. It is intended exclusively
for the individual or entity to which it is addressed. This communication may
contain information that is proprietary, privileged or confidential or otherwise
legally exempt from disclosure. If you are not the named addressee, you are
not authorized to read, print, retain, copy or disseminate this message or any part
of it. If you have received this message in error, please notify the
sender immediately by e-mail and delete all copies of the message.



        On Aug 27, 2020, at 1:17 PM, Gabriel Levinson
        <GLevinson@Polsinelli.com> wrote:

        We will call you shortly. Thank you.

        Gabriel Levinson
        Shareholder

        glevinson@polsinelli.com
        T 212.413.2853 F 212.202.7582
        600 Third Avenue
        New York, NY 10016
        polsinelli.com




        From: David Greenberger <david@baileyduquette.com>
        Sent: Thursday, August 27, 2020 1:17 PM
        To: Gabriel Levinson <GLevinson@Polsinelli.com>
        Cc: Darnell Stanislaus <DStanislaus@Polsinelli.com>
        Subject: Re: Hirshman v. Franzen (20 Civ. 06322)
                                         5
Case 1:20-cv-06322-GHW Document 14-1 Filed 09/11/20 Page 7 of 11


      EXTERNAL EMAIL          david@baileyduquette.com

     When I didn’t hear from you on the 12:30 invite, I got on another
     call. I am free now. Thank you.

     David I. Greenberger, Esq.
     BAILEY DUQUETTE P.C.
     104 Charlton Street
     Suite 1W
     New York, NY 10014
     O: (212) 658-1946 ext. 204
     M: (646) 633-2987
     F: (866) 233-5869
     david@baileyduquette.com
     www.baileyduquette.com

     Confidentiality Notice
     This message is being sent by or on behalf of a lawyer. It is
     intended exclusively for the individual or entity to which it is
     addressed. This communication may contain information that is
     proprietary, privileged or confidential or otherwise legally exempt
     from disclosure. If you are not the named addressee, you are
     not authorized to read, print, retain, copy or disseminate this
     message or any part of it. If you have received this message in
     error, please notify the sender immediately by e-mail and delete all
     copies of the message.


            On Aug 27, 2020, at 1:11 PM, Gabriel Levinson
            <GLevinson@Polsinelli.com> wrote:

            We tried reaching you per your request that
            we try you on your cell phone, and left you
            a voice mail. What is your availability today
            to speak?

             Gabriel Levinson
             Shareholder

             glevinson@polsinelli.com
             T 212.413.2853 F 212.202.7582
             600 Third Avenue
             New York, NY 10016
             polsinelli.com




            From: David Greenberger
            <david@baileyduquette.com>
            Sent: Thursday, August 27, 2020 10:22 AM
                                         6
Case 1:20-cv-06322-GHW Document 14-1 Filed 09/11/20 Page 8 of 11

           To: Gabriel Levinson <GLevinson@Polsinelli.com>
           Cc: Darnell Stanislaus <DStanislaus@Polsinelli.com>
           Subject: Re: Hirshman v. Franzen (20 Civ. 06322)

           Does 12:30 work? And what is the best
           number(s)?

           David I. Greenberger, Esq.
           BAILEY DUQUETTE P.C.
           104 Charlton Street
           Suite 1W
           New York, NY 10014
           O: (212) 658-1946 ext. 204
           M: (646) 633-2987
           F: (866) 233-5869
           david@baileyduquette.com
           www.baileyduquette.com

           Confidentiality Notice
           This message is being sent by or on behalf of a
           lawyer. It is intended exclusively for the individual
           or entity to which it is addressed.
           This communication may contain information that
           is proprietary, privileged or confidential
           or otherwise legally exempt from disclosure. If you
           are not the named addressee, you are not authorized
           to read, print, retain, copy or disseminate this
           message or any part of it. If you have received this
           message in error, please notify the
           sender immediately by e-mail and delete all copies
           of the message.



                  On Aug 26, 2020, at 8:40 PM,
                  Gabriel Levinson
                  <GLevinson@Polsinelli.com>
                  wrote:

                  Perhaps tomorrow afternoon?

                  Please copy my colleague Darnell
                  Stanislaus (copied here) on all
                  communications going forward.



                          On Aug 26, 2020, at
                          2:21 PM, David
                          Greenberger

                                      7
Case 1:20-cv-06322-GHW Document 14-1 Filed 09/11/20 Page 9 of 11

                       <david@baileyduquet
                       te.com> wrote:


                        EXTERNAL
                       EMAIL david@baile
                       yduquette.com

                       Gabriel-

                       I write in furtherance
                       of my voicemail.
                       As set forth therein,
                       kindly be advised that
                       Don Franzen has
                       retained me and my
                       firm to represent him
                       in connection with the
                       above captioned
                       action. Please direct
                       all future
                       communication
                       concerning the same
                       to me (my full contact
                       information follows
                       below).
                       Kindly let me know
                       your availability for a
                       quick call for
                       introductions and to
                       discuss Mr. Franzen’s
                       time for responsive
                       papers.

                       Thank you,
                       Dave

                       David I. Greenberger,
                       Esq.
                       BAILEY
                       DUQUETTE P.C.
                       104 Charlton Street
                       Suite 1W
                       New York, NY 10014
                       O: (212) 658-1946
                       ext. 204
                       M: (646) 633-2987
                       F: (866) 233-5869
                       david@baileyduquett
                       e.com
                       www.baileyduquette.c
                       om
                                  8
Case 1:20-cv-06322-GHW Document 14-1 Filed 09/11/20 Page 10 of 11


                          Confidentiality Notice
                          This message is being
                          sent by or on behalf
                          of a lawyer. It is
                          intended exclusively
                          for the individual
                          or entity to which it is
                          addressed.
                          This communication
                          may
                          contain information
                          that is
                          proprietary, privileged
                          or confidential
                          or otherwise legally
                          exempt
                          from disclosure. If
                          you are not the named
                          addressee, you are
                          not authorized to read,
                          print, retain, copy or
                          disseminate this
                          message or any part
                          of it. If you
                          have received this
                          message in
                          error, please notify
                          the
                          sender immediately
                          by e-mail and
                          delete all copies of the
                          message.




                  This electronic mail message contains
                  CONFIDENTIAL information which is (a)
                  ATTORNEY - CLIENT PRIVILEGED
                  COMMUNICATION, WORK PRODUCT,
                  PROPRIETARY IN NATURE, OR
                  OTHERWISE PROTECTED BY LAW
                  FROM DISCLOSURE, and (b) intended
                  only for the use of the Addressee(s)
                  named herein. If you are not an
                  Addressee, or the person responsible
                  for delivering this to an Addressee, you
                  are hereby notified that reading,
                  copying, or distributing this message is
                  prohibited. If you have received this
                  electronic mail message in error, please
                  reply to the sender and take the steps

                                     9
Case 1:20-cv-06322-GHW Document 14-1 Filed 09/11/20 Page 11 of 11
                  necessary to delete the message
                  completely from your computer system.




                                    10
